Citation Nr: 1234615	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including schizophrenia and posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach. Counsel



INTRODUCTION

The appellant had service in the Army National Guard from May 1982 to September 1982 and from September 1984 to September 1990.  He had multiple periods of active duty, active duty for training or full-time training duty, including May 1982 to September 1982, from May 1985 to September 1985, and from March 10, 1990 to March 31, 1990.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2009 and August 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a psychiatric disorder, including schizophrenia and PTSD.  Thereafter, the case was returned to the Board for further appellate action.

As noted by the Board in December 2009, although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Recent evidence, such as that from J. M. R., M.D., dated in October 2008 and April and July 2010, shows that in addition to schizophrenia and PTSD, the appellant's has diagnoses of anxiety, depression, and mood disorder.  Consequently, the possibility of service connection for those disorders must be considered, as well as the noted diagnoses of schizophrenia and PTSD.  In this regard, the Board has revised the issue on the title page to better reflect the scope of the appellant's claim.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Service personnel records show that the Veteran initially enlisted in the Army National Guard in May 1982, but was separated in September 1982 based on a recommendation by his commanding officer.  A general counseling form dated September 1982 indicated that the appellant had not been able to get along with fellow soldiers and had been unable to execute assigned tasks. 

In September 1983, the appellant voluntarily admitted himself to Central State Hospital because he had been anxious, hearing voices, and was frightened and restless.  He also had admitted to problems with alcohol and mixed drug abuse.  Upon discharge from the hospital, he was diagnosed with acute psychosis induced by street drug use. 

As stated above, the appellant reenlisted and had periods of active service from August 1985 to December 1985 and from March 10, 1990 to March 31, 1990.  Service treatment records, including the September 1984 re-enlistment physical examination, are absent any diagnosis of or treatment for mental health problems.  However, a March 27, 1990 service record shows that the appellant was involved in an altercation with fellow soldiers.  The December 1990 service separation examination did not identify any psychiatric disabilities but did note a recent history of sleepwalking. 

Treatment records from Griffin Memorial Hospital dated in November 1991 and February 1995 documented diagnoses of schizophrenia and chronic polysubstance abuse.  An August 1996 treatment record from Oak Crest Hospital noted, "[t]he patient reported he has been experiencing hypnagogic hallucinations since he was eighteen years old, almost on a daily basis, at night and while he was awake." A diagnosis of psychotic disorder, NOS, was indicated at that time.  In records dated in July 1997 and October 1997, H. S. K., M.D., stated that the appellant felt that his mental illness had started in the military and that someone had told him that it was schizophrenia.  In a treatment record dated in June 1998, Dr. J. D. C. indicated that the appellant "frequently expresses that he has PTSD secondary to military service; however, I have not seen any military records which indicate that he actively served in the war zone; nor have I seen any documentation indicating any trauma suffered while in military service." 

In statements dated January 2008 and October 2008, J. M. R., M.D., indicated that the appellant's schizophrenia and depression were "at least in part aggravated by his service in the military." The October 2008 letter from Dr. R. also suggested an additional diagnosis of PTSD.  Although Dr. R. stated that the appellant suffered from PTSD, he made no findings regarding the appellant's exposure to a traumatic event.  Moreover, the opinions are of little probative value because Dr. R. provided absolutely no rationale for his conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight and credibility of the evidence). 

The appellant was afforded a VA examination in June 2010 at which time the VA psychologist noted the previous diagnosis of PTSD, but indicated that the appellant does not meet the DSM-IV criteria for PTSD.  The June 2010 examiner diagnosed the appellant with psychotic disorder, NOS.  As to the issue of medical nexus, the examining psychologist explained that "[t]he appellant's presentation of psychotic symptoms appeared following his discharge from basic training in 1983.  In this examiner's opinion, it was not incurred or aggravated by his military service.  It is also less likely than not that the fight which occurred in service, caused the current psychiatric problems.  The appellant had a prior history of violence and drug abuse."  The examiner then concluded, "[h]owever, the appellant's inability to cope with basic training is more likely than not to be a manifestation of his psychiatric diagnosis."  The examiner further opined, "[t]he year following his discharge from service, the appellant began abusing drugs and having hallucinations which led to his 1983 hospitalization according to the records, the psychosis was induced by drugs. However, over the years his psychotic thinking has persisted in the absence of his drug use." He concluded, "[i]n this examiner's opinion, the appellant's psychiatric disorder was more likely than not triggered by his drug use. However, his erratic behavior during basic training was as least likely as not to be manifestations of his current psychiatric condition." 

This VA medical opinion appears to be both confusing and contradictory concerning the issue of medical nexus.  Moreover, the VA examiner failed to address the appellant's September 1984 service enlistment examination, which did not note psychological abnormalities upon his second enlistment.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and expresses sound reasoning for the conclusion).  The June 2010 VA psychologist's opinion is therefore of little probative value as to the issue of medical nexus. 

In November 2011, the appellant informed VA that from October 2, 2011 through October 28, 2011, he had been hospitalized for the treatment of a mental disorder at the Griffin Memorial Hospital in Griffin, Oklahoma.  To date, VA has not requested those records for association with the claims folder.

In its August 2011 remand, the Board directed that the appellant be scheduled for a VA examination to determine the nature of the appellant's psychiatric disorder and whether or not it was related to service.  

In November 2011, VA notified the appellant of his VA psychiatric examination to be performed in December 2011.  The appellant failed to report for that examination.  

In January 2012, the appellant informed VA that he had been unable to appear for his December 2011 VA examination, because he then had been receiving inpatient treatment for PTSD at or through the Oklahoma Forensic Center in Vinita, Oklahoma.  

In January 2012, VA notified the appellant of his February 2012 VA psychiatric examination.  The appellant failed to report for that examination.  However, he requested that this examination be rescheduled.

In January 2012, the appellant informed VA that he was then being treated for PTSD at or through the Oklahoma Forensic Center in Vinita, Oklahoma.  

In February 2012, VA requested the appellant's treatment records from the Oklahoma Forensic Center for the period from October 1, 2011 to the present.  Later that day, VA informed the appellant of its request.  As noted above, however, the appellant reported that from October 2, 1011 to October 28, 2011, he had been hospitalized at Griffin Memorial Hospital.

In February 2012, the appellant requested that the examination be scheduled after March 15, 2012, as he would then be out of treatment.  Thereafter, VA scheduled the appellant for his March 2012 VA psychiatric examination.  The appellant also failed to report for that examination.

In June 2012, the AMC denied the appellant's claims of entitlement to service connection for a psychiatric disorder on the basis that the appellant had not submitted any evidence showing good cause for his failure to report for the scheduled VA examinations.  

In August 2012, the appellant informed VA that he had been incarcerated for an unspecified period of time and suggested that he had been receiving court-ordered psychiatric treatment or evaluations.  He also suggested that he had been readmitted to Griffin Memorial Hospital for further inpatient psychiatric treatment.  

In September 2012, the appellant's representative suggested that the appellant had missed his VA examinations due to incarceration.  

In light of the foregoing scenario, the Board finds that further development of the record is warranted to determine whether the appellant did, in fact, have good cause for failing to report for his VA examinations in December 2011 and February and March 2012.  In developing the record, the AMC should enlist the services of the appellant's representative, as the most recent VA examiner (June 2010) found that the appellant was incompetent for managing his benefits.  

Inasmuch as additional development of the record is warranted, the case is REMANDED for the following actions:

1.  With respect to any period commencing on or after August 1, 2011, request that the appellant provide the dates of any period of incarceration and the name and address of the facility where he was incarcerated.  Also request that he identify the court involved with his incarceration.  Then request the records of his incarceration directly from the court involved and the facility where he was incarcerated.  In so doing, request copies of any reports of psychiatric treatment performed in conjunction with his incarceration.  Such request(s) must be made directly to the facilities or health care providers involved.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the facility where the appellant was incarcerated or where he received treatment was affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If the requested records are held by an entity not affiliated with the federal government, and they are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  Request copies of records reflecting the appellant's psychiatric treatment from October 2, 2011 through October 28, 2011at Griffin Memorial Hospital, Griffin, Oklahoma.  

If the requested records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  When the actions in parts 1 and 2 have been completed, determine whether the appellant had good cause for failure to report for his VA examinations, scheduled to be performed in December 2011 and in February and March 2012.  

4.  If it is determined that the appellant did have good cause for his failure to report for the aforementioned examinations, schedule the appellant for a psychiatric examination to determine the nature of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA psychiatrist must address the following factors: 
   
(a).  Based upon a review of the record, please indicate the appropriate DSM-IV diagnosis(es) which pertain to the appellant.  If PTSD is diagnosed, the examiner should specifically identify the pertinent stressor event.  

(b). Based upon the evidence of record, when did the appellant initially display symptoms of the diagnosed psychiatric disorder? 

(i).  Is there clear and unmistakable evidence that the appellant's psychiatric disorder existed prior to service ?  

(ii).  If the examiner finds that the psychiatric disorder was present prior to May 1982, was that disorder aggravated by service from May 1982 to September 1982?

Please note:  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

(iii).  If the examiner finds that the psychiatric disorder was present after September 1982, but prior to August 1985, was the disorder aggravated during the period of service from August 1985 to December 1985? 

(iv).  If the examiner finds that the psychiatric disorder was present after December 1985, but prior to March 10, 1990, was the disorder aggravated during the period of service from March 10, 1990, to March 31, 1990? 

(v).  If the examiner finds that the psychiatric disorder did not pre-exist the period of service from March 10, 1990 to March 31, 1990, please indicate whether it is at least as likely as not (at least a 50/50 chance) that the disorder was incurred in or a result of that period of service, to include the March 27, 1990, altercation in the Republic of Korea. 

(c)  For each opinion expressed, the examiner must state how and why he or she reached that opinion.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

If the appellant fails to report for the examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It should also be noted in writing whether any notice that was sent was returned as undeliverable.

5.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, including schizophrenia, PTSD, anxiety, depression, and mood disorder.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.  M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


